 AO 91 (Rev. 11/11) Criminal Complaint


                                       UNITED STATES DISTRICT COURT
                                                                 for the
                                                 Eastern District of North Carolina

                    United States of America
                                  V.
                                                                            Case No.   5:20-MJ-1574-JG
             Andrew Salvarani GARCIA-SMITH



                           Defendant(s)


                                                 CRIMINAL COMPLAINT

           1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    May 30, 2020                 in the county of           Cumberland          in the
         Eastern        District of        North Carolina      , the defendant(s) violated:

              Code Section                                                    Offense Description
Tille 18 U.S.C. §§ 844 (f)(1 ), (f)(2)          Maliciously Damaged by means of fire a building , which building is in part
and 2                                           owned and possessed by the City of Fayetteville, an organization receiving
                                                Federal financial assistance, and such conduct created a substantial risk of
                                                injury to persons, and aiding and abetting




           This criminal complaint is based on these facts:

See attached affidavit




           mContinued on the attached sheet.
On this day,       Jt!f-           5(lvQ(l
appeared before me via reliable electronic means,
was placed under oath, and attested to the contents                                       Jeff Silver, Special Agent
of thi s Com plaint.                                                                          Printed name and title




Date :             e~J04/20zt'l


City and state :                          Raleigh, NC                      _ _ _ James E. Gates, U.S. Magistrate Judge
                                                                                              Printed name and title




                    Case 5:20-cr-00304-M Document 1 Filed 06/05/20 Page 1 of 5
                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                   Probable Cause Affidavit


  I, Jeff Silver, hereinafter designated as affiant, having been duly sworn according to law,

deposes and states that:


   1. Affiant is a Special Agent with the United States Department of Justice (DOJ), Bureau of

      Alcohol, Tobacco, Firearms and Explosives (ATF). Affiant has been so employed since

      December of2013 and is currently assigned to the Fayetteville, North Carolina Field Office

      within the Charlotte, North Carolina Field Division. Affiant graduated from the Special

      Agent Basic Training Academy (ATF National Academy) and the Federal Law

      Enforcement Training Center in July of 2014. Affiant has received extensive training at the

      ATF National Academy in the investigation of firearms, arson, and explosives offenses.

      Affiant is also a member of the ATF National Response Team (NRT), which responds to

      major fire and explosive incidents nationwide, since June of 2017.

  2. Affiant's duties include, but are not limited to, enforcing the Federal firearms laws as well

      as other laws committed in violation of Federal Statutes. During Affiant's employment with

      ATF, Affiant has conducted and assisted in numerous firearms, narcotics, and fire

      investigations. Prior to being hired with ATF, Affiant was an eighteen year veteran of the

      fire service in both career and volunteer leadership positions.

  3. As a result of Affiant' straining and experience as an ATF Special Agent, Affiant is familiar

      with Federal criminal laws and has participated in the investigations of criminal violations

      of federal law, including, but not limited to Title 18 United States Code, Section 844.




           Case 5:20-cr-00304-M Document 1 Filed 06/05/20 Page 2 of 5
4. This affidavit is based on personal knowledge gained from participating m this

   investigation, interviews by the Affiant or other participating agents or officers during the

   investigation, and conclusions the Affiant has reached based off of training and experience

   in the investigation of offenses involving federal arson violations. Affiant is not including

   every fact of the investigation, but only the necessary information needed to obtain probable

   cause.

                          Facts in Support of Probable Cause



5. On or about May 30, 2020, a protest took place in downtown Fayetteville, North Carolina.

   At approximately 7:15 p.m., the previously peaceful protest turned violent as multiple

   individuals, both known and unknown, set fire to a federal historic landmark known as the

   Market House. The Market House, located at One Market Square in Fayetteville, N.C.

   28301 , was built in 1832 and was entered into the National Register of Historic Places on

   September 15, 1970. The Market House is owned and operated by the City of Fayetteville,

   which receives federal funding annually- as confirmed by City officials.

6. One individual identified as taking part in the fire is Andrew Salvarani GARCIA-SMITH,

   d/o/b 03/06/1988. During the violent protest, a Facebook Live video posted from the profile

   of "Dre Ballard" showed a black or Hispanic male with long hair pulled into a bun, later

   identified as GARCIA-SMITH, walking up the stairs of the Market House entrance. At the

   top of the stairs, on a small landing, a small fire was burning. GARCIA-SMITH picked up

   a bottle of burning liquid off the floor of the landing, pushed open the door of the Market

   House with one hand, and threw it inside with his other hand. A portion of the burning

   liquid spilled on GARCIA-SMITH when he threw the bottle, setting him on fire. GARCIA-




        Case 5:20-cr-00304-M Document 1 Filed 06/05/20 Page 3 of 5
   SMITH ran down the stairs as the flames engulfed his head and body. GARCIA-SMITH

   dropped to floor and began rolling, while others helped to extinguish the flames.

7. The following day, in the course of investigating the fire, ATF Agents spoke with officials

   from the Cape Fear Valley - Hoke Hospital. The officials confirmed two burn victims

   showed up at the hospital the night prior, after the Facebook Live video broadcasted. One

   of the two individuals, GARCIA-SMITH, was transferred to the University of North

   Carolina at Chapel Hill Burn Center (UNC Hospital).

8. On June 1, 2020, Fayetteville Police Department contacted ATF Agents with a Crime

   Stoppers Tip they received. The Tip stated, "Andrew GARCIA-SMITH caught himself on

   fire while attempting to set the Market House on fire in Fayetteville, NC on 5/30/2020."

   The Tip went on to identify GARCIA-SMITH as the individual from the Facebook Live

   video.

9. That day, June 1, 2020, ATF Agents went to the UNC Hospital to interview GARCIA-

   SMITH.     During the audio-recorded interview, GARCIA-SMITH acknowledged and

   waived his Miranda rights. GARCIA-SMITH agreed to speak with the Agents.

10. GARCIA-SMITH initially told the Agents he caught himself on fire while burning leaves

   in his yard. However, as the Agents spoke with GARCIA-SMITH, he began to change his

   story. GARCIA-SMITH acknowledged he was at the Market House protest on May 30,

   2020, but claimed the Market House was already on fire when he arrived. GARCIA-SMITH

   said other protesters had bottles of gasoline and gasoline cans.




        Case 5:20-cr-00304-M Document 1 Filed 06/05/20 Page 4 of 5
   11 . When the Agents addressed the video, GARCIA-SMITH said he went up the landing to try

       and stomp out the fire . When it would not go out, GARCIA-SMITH claimed he picked up

       th e bottle of gasoline and threw it at a busted water line near the stair well.

   12. The video of the incident conflicts with GARCIA-SMITH ' s account of what happened.

   13 . The Market House sustained damage as a result of the fires on May 30, 2020. This damage

       includes charring and discoloration on the exterior stairway and supportive railing; charring

       and discoloration to the wooden stairs and supportive railing; charring and discoloration to

       the wooden safety rail located on the exterior second floor balcony; discoloration and soot

       on the interior walls aro und the entrance doorway and wooden stairs that accessed the

       second floor; and charring and mass loss to the wood flooring on the second floor.

   14. Based on the foregoing investigation, probable cause exists to believe that the subject,

       Andrew GARCIA-SMJTH, aiding and abetting others, did violate Federal law including

       Title 18, United State Code Sections 844(f)(l), (f)(2), and 2. I respectfully request that a

       complaint warrant be issued for Andrew GARCIA-SMITH' s arrest.




                               Jeff Si~
                               Special Agent
                               Bureau of Alcohol, Tobacco, Firearms and Explosives


On this     ~   day of June 2020, Jeff Silver appeared before me via reliable electronic means,
was placed under oath, and attested t the contents of this affidavit.




JAM
UNIT




        Case 5:20-cr-00304-M Document 1 Filed 06/05/20 Page 5 of 5
